By the Court.
This action was commenced before a justice of the peace and judgment rendered in favor of the defendant in error. The plaintiff herein then appealed to the district court, where, on motion of the defendant’s attorneys, the appeal was dismissed, and this is the error complained of. The attorneys for the defendant in error now suggest a diminution of the record in the justice court, and ask that the justice be required to certify certain, facts directly to this court. The facts suggested were proper to have been considered by the district court, and had the application been made to that court while the action was pending therein, no doubt an order would have been made requiring the justice to send up a complete transcript. But an- appeal cannot be taken ’from a justice of the peace directly to this court. The appeal must, be taken to the district court. If that court commits an error the record upon which it acted—not a -different one—may be brought into this court for review. The question th.en- presented to this *226court is, did the district court err in its rulings? The question here presented was before this court in MorriU v. Tciylor, 6 Neb., 236, where it was held that this court can only reverse, vacate, or modify a judgment rendered by the district court for errors appearing on the record, and the court refused to act upon affidavits which had not been presented to the district court. The jurisdiction of this court is appellate, and not original, except in the cases provided in the constitution,- of which this is not one. The suggestion must be overruled.
Order accordingly.